Citation Nr: 0933796	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C. § 1318.

3.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, of the United States 
Code.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972 
and died in September 2003.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

When this case previously was before the Board in September 
2008, it was remanded for additional development.  The case 
since has been returned to the Board further appellate 
action.


REMAND

The appellant contends that the Veteran's death resulted from 
diabetes mellitus (Type II), which he developed as a result 
of his in-service exposure to Agent Orange while serving at 
Takhli Royal Thai Air Force Base in Thailand.  She maintains 
that he was exposed to Agent Orange when it was sprayed on 
the flight line where he worked and in the wooded areas 
surrounding the base.

Service records confirm that the Veteran was stationed at 
Takhli between August 1969 and August 1970.  The appellant 
has submitted numerous documents which indicate that Agent 
Orange was used in Thailand, although none indicate that it 
was used at Takhli during the Veteran's period of service 
there.  In addition, a VA examiner opined in April 2009 that 
the Veteran's diabetes played a material causal role in his 
death from heart disease.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

It does not appear from the record that the required 
evidentiary development procedures have been followed.  The 
United States Court of Appeals for Veterans Claims has held 
consistently that evidentiary development procedures provided 
in VA's Adjudication Procedure Manual are binding.  See 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to comply with the duty to assist 
requirement when it failed to remand the case for compliance 
with the evidentiary development called for by the M21-1).  
The Board, therefore, concludes that this case must be 
remanded for compliance with the procedures set forth in the 
VA Adjudication Manual.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should comply 
with the evidentiary development noted 
in M21- 1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n).

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claims 
based on a de novo review of the 
record.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

